UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1652



ROSHANBANU MADATALI SHIVANI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-166-891)


Submitted:   January 23, 2006            Decided:   February 17, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thanos Kanellakos, York, Pennsylvania, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Larry P. Cote, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Roshanbanu Madatali Shivani, a native and citizen of

India, petitions for review of an order of the Board of Immigration

Appeals   affirming,   without   opinion,   the   immigration   judge’s

decision finding her removable from the United States as an alien

who has falsely represented herself to be a U.S. citizen, and as an

alien who engaged in unauthorized employment.*         See 8 U.S.C.A.

§§ 1227(a)(1)(C)(I), (a)(3)(D) (West 1999 & Supp. 2005).        We have

reviewed the record and the immigration judge’s decision and find

that reasonable, substantial, and probative evidence supports the

immigration judge’s findings.       See 8 U.S.C. § 1229a(c)(3)(A)

(2000).   Notably, the record reveals that Shivani admitted in a

sworn statement that she applied for a U.S. passport by submitting

a fraudulent Maryland birth certificate and that she worked as a

seamstress for her local church at a rate of $5.00 per garment.      We

therefore uphold the immigration judge’s finding that Shivani is

removable on all charges and deny the petition for review.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                       PETITION DENIED



     *
      Shivani does not challenge the immigration judge’s finding
that she is removable pursuant to 8 U.S.C.A. § 1227(a)(1)(B) (West
Supp. 2005) as an alien who remained longer than permitted after
admission as a nonimmigrant.

                                  - 2 -